Citation Nr: 1631476	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  12-25 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an initial disability evaluation greater than 50 percent for a posttraumatic stress disorder, prior to September 9, 2015.

2. Entitlement to a total disability evaluation based on individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and R.B.


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1969 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The case was remanded in February 2015 for further development.

The Veteran testified at a videoconference hearing in September 2013 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

A rating decision in September 2015 granted a 100 percent rating for posttraumatic stress and neurovegetative disorders from September 9, 2015 onward.  Significantly, prior to September 9, 2015 service connection was limited to posttraumatic stress disorder.  The appellant has not filed an appeal to the effective date assigned for combining the impact of both posttraumatic stress disorder and a neurovegetative disorder.  Hence, in addressing the nature of the appellant's service connected psychiatric illness prior to September 9, 2015, the Board is limited to considering the impact of posttraumatic stress disorder alone.  Moreover, given that the September 9, 2015 award of a 100 percent rating is a full grant of benefits from that day forward the Board does not have jurisdiction over the claim subsequent to September 9, 2015.  The Board's decision is confined to the appeal period prior to September 9, 2015.

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. Prior to September 9, 2015, the Veteran's posttraumatic stress disorder was manifested by occupational and social impairment with deficiencies in most areas, but not by total occupational and social impairment.

2. Prior to September 9, 2015, the Veteran was service connected solely for a posttraumatic stress disorder evaluated as 70 percent disabling.

3. Prior to October 12, 2012, it was less likely than not that his service-connected posttraumatic stress disorder alone prevented him from securing or following a substantially gainful occupation.

4. Since October 12, 2012 onward, it is at least as likely as not that posttraumatic stress disorder has prevented the Veteran from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. Prior to September 9, 2015, the criteria for entitlement to a 70 percent rating for posttraumatic stress disorder, but no higher, were met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).

2. Prior to October 12, 2012, the criteria for individual employability due to service-connected disabilities were not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 3.340, 3.341, 4.1, 4.3, 4.16, 4.18, 4.19, 4.25 (2015).

3. Since October 12, 2012, the criteria for individual employability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 3.340, 3.341, 4.1, 4.3, 4.16, 4.18, 4.19, 4.25.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In response to a February 2015 Board remand, the RO sought records from the Social Security Administration and several VA Medical facilities.  The RO additionally adjudicated claims that were considered to be intertwined, and provided the Veteran with a VA examination for posttraumatic stress disorder which addressed whether the Veteran's unemployability was caused by or related to his current disability.  Though the remand directives specified that the adjudication should be performed prior to the examination, the examination occurred on September 9, 2015 and the RO issued a rating decision on the intertwined issues on September 14, 2015.  Because the intertwined issues were denied service connection, the September 9, 2015 examination, which addressed the impact of the appellant's sole service connected disorder on his employability, the Board finds that the RO substantially complied with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (the Court has routinely affirmed Board decisions where it provides an explanation for any deviation in its remand instructions).


Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2. 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b).  VA is to resolve any reasonable doubt in the Veteran's favor.  38 C.F.R. § 3.102.

Under the General Rating Formula for Mental Disorders, a 50 percent rating is assigned where there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is assigned where there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsession rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Global assessments of functioning scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), page 32).  A global assessment of functioning score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A global assessment of functioning score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a  flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A global assessment of functioning score of 61 to 70 indicates the examiner's assessment of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.

The global assessment of functioning score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the global assessment of functioning score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

Under the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-5) the global assessment of functioning scale was removed.  While VA is now required to apply concepts and principles set forth in DSM-5, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board in claims, such as this, which were pending before it at the time of the change.  79 Fed. Reg. 45094 (Aug. 4, 2014).).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.  When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2015); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

A May 1997 treatment record noted that posttraumatic stress disorder  was in remission on current medications and in the absence of alcohol consumption.

The Veteran underwent a VA examination in December 1997.  The Veteran reported mood swings, which caused him to very suddenly feel angry.  He also reported difficulty sleeping, and described no suicidal ideation.  He noted that sometimes he would laugh because he was tired of crying.  He denied suicidal ideation stating that he had experienced a more positive outlook since he stopped drinking.  On examination, his immediate and recent memory were good.  There were gaps in remote memory.  He had slow, hesitant, and occasionally vague speech, and a hesitant thought process.  His speech was goal-directed but with considerable rambling.  He had no delusions.  His abstract ability and concentration were good.  His mood was nervous and mildly depressed, with a broad affect.  He appeared lethargic at times.  The diagnosis was depressive disorder not otherwise specified.  The examiner noted that there was not sufficient clinical symptomatology to establish a diagnosis of posttraumatic stress disorder.  He was assigned a global assessment of functioning score of 60.

At a June 1999 assessment, the Veteran had halted speech, with long pauses when trying to answer questions.  There was some evidence of word-finding difficulty.  He had poor eye contact.  He had a blunted affect, with a mood that was "bad this morning, but better now."  He did not express any suicidal or homicidal ideation.  He complained of short-term memory problems, including getting lost in familiar places and having difficulty remembering names.  His judgment and insight were good.  He was assigned a global assessment of functioning score of 60.

At a January 2001 neuropsychology assessment, the Veteran reported cognitive symptoms, particularly difficulties with short term memory, concentration, and distractibility.  Tests revealed some neurocognitive difficulties, but his performance on the tests showed function within normal limits.  Tests did reveal problems with working memory and divided attention, verbal memory and learning, impulsivity, and poor judgment.  The physician examining the Veteran concluded that his areas of neuropsychological deficit were largely relating to verbal learning and memory, executive function, and mood and personality disorder.  He was assigned a global assessment of functioning score of 40.

At a January 2001 psychiatry consultation the Veteran reported extreme anxiety and restlessness, with anxiety episodes lasting 4-5 hours and consisting of whole body tremors, heart racing, decreased appetite, and sweating.  His mood was anxious, with congruent affect.  He had mainly linear and goal directed thought processes, though they could be circumstantial at times.  He denied suicidal and homicidal ideation, and was oriented to person, place, and time.  There were no signs of auditory or visual hallucinations.  The Veteran was assigned a global assessment of functioning score of 60.

The Veteran saw a clinical social worker.  In September 2007, he reported triggering negative thoughts, partially due to a houseguest.  He noted a flood of negative thoughts, causing him to avoid friends and social activities.  He also reported difficulty sleeping.  He had a flashback during the session, to right after he returned from Vietnam, which caused him to cry.  He expressed regret at being estranged from his family.  In May 2008, the Veteran reported good sleep of about eight hours per night.  He was uncomfortable watching television.  He also reported nightmares.  In August 2008, the Veteran reported that his anger had decreased.  In an October 2008 clinical social work note, the Veteran reported anger at home, but could not give a specific reason why.  The Veteran agreed to go to anger management, but it is unclear from the record if he ever attended.  The social worker noted the Veteran's extreme mood swings.  The Veteran reported his depression was due to pain and an inability to play music.  The social worker observed that it appeared difficult for the Veteran to process what he wanted to say.

The Veteran underwent a VA examination in August 2010.  His speech was noted as unremarkable, with a good mood and appropriate affect.  He was cooperative, and oriented to person, place and time.  His thought processes and though content were unremarkable.  There was no evidence of any delusions.  He showed a sleep impairment of awakening in the middle of the night.  He had no suicidal or homicidal thoughts, and showed good impulse control.  Remote, recent and immediate memory were judged to be normal.  The diagnosis was posttraumatic stress disorder, and a global assessment of functioning score of 57 was assigned.   

In a December 2010 psychiatry note the Veteran was noted to complain of depression, most significantly because of his estrangement from his family.  He reported feeling lonely, hopeless and very depressed.  He also admitted to passive thoughts that "it could be better to be dead," but categorically denied any suicidal or homicidal ideation.  He reported feelings that others might want to harm him, mostly neighbors with whom he had fought.  He described an incident two years prior where he attempted to run over his neighbor with a car.  He stated that once he got angry, he was no longer in control of his actions; however, he denied homicidal ideation and stated that he was able to control himself.  He had a depressed mood and constructed affect, and cried when talking about his relationship with his children.  His speech was normal in tone, rhythm, rate, and volume.  Insight and judgment were fair.  He was assigned a global assessment of functioning score of "Around 63."

In a January 2011 psychiatry note the Veteran was noted to report a "rage episode" after a neighbor showed him the finger and yelled obscenities.  The Veteran noted that he had homicidal thoughts, but denied having an intent to act on them.  A conversation with a social worker calmed him down.  He reported continued difficulties with short term memory loss.  His mood was better, with a constricted affect.  His speech was normal in tone, rhythm, rate, and volume.  Insight and judgment were fair.  He was assigned a global assessment of functioning score of around 50.  In a social work note regarding the same incident, the Veteran stated that there was a gun store nearby, and that he was "considering taking matters into his own hands."  He also stated that he could always run the neighbor over with his car, noting that he had tried to do so previously.  The social worker noted that it was unclear whether this was a serious attempt to harm the neighbor.  The Veteran finally reported that he would not carry out the thoughts at that time because of his relationship with his girlfriend, his desire not to go to jail, and the hope that the police would intercede on his behalf.  A later social work note indicated that the Veteran filed preliminary paperwork for obtaining a protective order against the neighbor.

In February 2011, the Veteran reported to his social worker that in response to grief, hurt and anger following the discovery of a photo of his recently estranged daughter, he called his ex-wife for the first time in many years to tell her that he had thrown out all his pictures.  He expressed intent to hurt her because he was hurting.  A May 2011 psychiatry treatment note described the Veteran as irritable and uncooperative, and in a subsequent meeting with his social worker, the Veteran engaged in negative dialogue regarding the psychiatrist.  The social worker described the claimant as being extremely angry, and singularly focused on his interaction with the psychiatrist, and how he felt wrongly treated.  He exhibited an intense, wise stare, and initially it seemed as though he was not capable of feeling compassion or understanding toward others; however, that changed significantly when the Veteran felt heard and validated.  In June 2011, the Veteran reviewed coping strategies for an upcoming vacation, and reported feeling better after helping some members of his PTSD group.  In July 2011, he reported struggling with triggers of his depression, including birthdays and photographs of his estranged family.  The social worker described the Veteran as "down" in comparison to prior sessions, with a sense of "other-ness" when relating to members of his PTSD group because of his alcoholism and seizure disorder.  In August 2011, the Veteran reported enthusiasm at attending an event, and continued determination to move toward a life of choice.  His posttraumatic stress disorder  was described as moderate.  In September 2011, the Veteran expressed regret at the loss of a friend and group member.  The Veteran appeared tired, with low energy, and reported being "in a slump."

In an October 2011 psychiatry treatment note, the Veteran was alert and oriented, with speech that was somewhat halting, but he was able to articulate his needs.  His eye contact varied, but he showed no evidence of a thought disorder and denied suicidal or homicidal ideation.

In an October 2011 social work note it was noted that the Veteran was arrested for threatening and intimidation and disorderly conduct due to an altercation the Veteran had with a mother and son who were walking their dogs.  The Veteran had a telephone call with his social worker.  He reported incidents involving verbal escalation with family members and neighbors over the prior few years, but the Veteran did not report physical violence, and consistently stated that he has no desire to hurt anyone.  He reported stress and anxiety, due to a recent arrest.  The next day, the Veteran had a crisis walk-in appointment.  He was tearful in the session, and reported feeling scared about current involvement in the justice system.  The social worker noted that the Veteran's symptoms were currently spiking due to the situational stressor of his recent arrest and upcoming court hearing.  He reported that he was not going to "spiral down again," and the social worker noted that he had appropriate fears and concerns regarding the remote possibility of jail time, and maintained a balanced perspective.  At an appointment with the social worker two days later, the Veteran was in good spirits, and reported that he had two felony charges dismissed against him, and he and his partner just bought a house.

In a December 2011 clinical social work note the Veteran reported decreased self-blame and depressive symptoms.  He showed a broad range of mood and appropriate affect, and increased socialization within and outside his posttraumatic stress disorder support group.  The Veteran reported symptoms of reexperiencing trauma, hyperarousal, intrusive thoughts and memories, psychological distress and reactivity to cues, irritability, difficulty concentrating, hypervigilance and excessive anxiety and frustration.

The Veteran continued to meet with a clinical social worker, with records through June 2012.  The Veteran's symptoms were reported as reduced and managed, though he occasionally became tearful when discussing his estrangement from his family.

In an April 2012 lay statement the Veteran reported anger issues, including threatening to kill his sergeant in 1970, and sleep issues.  He denied having a good relationship with his family, noting that his children did not talk to him and he had not met some of his grandchildren.  He reported increased depression and anger as he got older, noting incidents with his neighbors and the fact that he has three restraining orders.  In a December 2012 lay statement, the Veteran noted suicidal and homicidal ideation, including an incident for which he was jailed for two days.  The appellant felt that he could not share these feelings with a therapist because he was afraid of being jailed.  He reported a poor memory.

A lay statement from the Veteran's significant other from the same time period noted that that the claimant suffered from anger issues, which led to restraining orders and brief jail time.  He reportedly had threatened to kill a neighbor.  Additionally, she reported that the Veteran was a loner who had few friends and little relationship with his children.  He continued to have depression feelings of hopelessness, trouble sleeping, and anxiety.

Lay statements from the Veteran's friends from the same time period endorsed the claim that the appellant was unable to manage anger issues, unable to keep up with conversations, that he had a delayed reaction time in social situations, difficulty in remembering and understanding, an inability to cope with the rigor of daily living, and possible suicidal and homicidal ideations.

In an October 2012 clinical social work progress note the social worker acknowledged that the Veteran worked hard to improve his symptoms such that he had some days during the week in which he could get out of bed, stop crying, and complete activities of daily living.  The Veteran reported walking his dog in the woods and running errands, as long as there are not many people around.  He described fewer incidents of irritability and rage.  Still, there were several incidents that caused further estrangement with his family.  The Veteran was able to better tolerate workers in his home from time to time with fewer angry outbursts and less threats of physical violence when distressed.  The appellant, however, still demonstrated difficulty with power and control issues, which had led to workers walking off the job.  The social worker opined that while the Veteran had made significant gains, "it is highly unlikely that he would be able to tolerate the demands of employment."

The Veteran's claims file contains records of group therapy back to August 2003.  In September 2008, the Veteran discussed a physical fight with his neighbor with his group.  He acknowledged that he made a mistake.  In February 2009, group therapy notes indicate that the Veteran began playing drums in a band, which was a therapy goal.  In February 2010, the Veteran expressed interest in discontinuing attendance at his posttraumatic stress disorder group; however, following a call with a VA physician, he agreed to continue.  He reiterated his sensitivity to perceived rejection or disrespect.  In March 2010 group therapy, the Veteran showed symptoms of re-experiencing and irritability.  In April 2010, the Veteran was assessed with symptoms of re-experiencing, avoidance, hypervigilance, and loss of pleasure in activities. When it was noted in records, the Veteran was reported to have actively participated in the group process, and accepted support and feedback from group members.

Following a group therapy session the facilitator addressed the Veteran.  Based on his antagonizing behavior in the group, the facilitator asked the Veteran if he planned to kill anyone.  The Veteran denied homicidal ideation, but the discussion escalated into a verbal conflict, and the claimant followed the facilitator until the facilitator got out of sight.

The Veteran noted at his September 2013 hearing that he was attending group therapy and seeing a psychologist one-on-one.  The Veteran also reported difficulty sleeping (sometimes sleeping only two to three hours per night), daily nightmares, difficulty remembering things, and anger issues that have culminated in legal problems.

The Veteran began with a new psychiatrist in July 2013.  In August 2013, the Veteran reported that he had a problem with anger, and could become verbally aggressive.  In a September 2013 treatment note, the Veteran reported increased anxiety related to his hearing in Phoenix.  In a December 2013 treatment note, the Veteran expressed pain at being estranged from his children, and discussed how stressful events cause him to go into fight mode.  

In January 2014, the Veteran complained of lethargy due to a new medication.  In a February 2014 psychiatry note the Veteran reported having a good mood, and expressed feelings about issues that recently transpired at PTSD group.  He reported considering not attending group for a time.  In a March 2014 VA treatment record the facilitator of the PTSD treatment group indicated that the Veteran was removed from his PTSD group as a result of an angry confrontation and inability to respect physical boundaries of the facilitator.  In a March 2014 treatment record the Veteran reported missing his PTSD group and wanting to return.  The appellant also felt, however, that he could not because he felt uncomfortable with his relationship with the facilitator.  The claimant reported feeling that the facilitator dismissed his feelings regarding a relationship with a superior officer in service.  The claimant also reported a decreased appetite.  

In April 2014 treatment report the claimant was noted to describe sadness because of the birthdays of his estranged children.  In a May 2014 treatment record the Veteran reported anxiety over waiting for his VA benefits appeal.  He reported anorexia and dysphagia to solids.  He also reported missing group treatment, but felt he could not return because of conflict and a verbal altercation with the doctor.

In May 2014, the Veteran called the VA National Suicide Prevention Hotline.  He reported being upset with the way he was treated by VA at a recent CAT scan.  The report notes "no answer" in regard to whether the Veteran had a plan or intent for suicide, though it is unclear if the Veteran did not answer the question, or if the hotline employee did not fill out that part of the form.

In June 2014, the Veteran reported feelings of estrangement from his children.  In July 2014, the Veteran reported an improvement with dysphagia, and noted that one of his daughters reached out to connect.

From July 2013 to June 2014, the Veteran was generally described as having deliberate, spontaneous speech, which was at a slow rate at times, and he paused to collect his thoughts.  He generally had an anxious, sad and occasionally irritable mood, with congruent affect.  He reported some nightmares and intrusive memories, but showed no signs of suicidal or homicidal ideation.  His judgment and insight were good.

In a September 2014 treatment record the Veteran reported becoming enraged at a concert when others blocked his view, and verbally and physically confronting them.  He also reported some conflict with his significant other, but being able to resolve that.  His short-term memory was faulty, and he showed a chronically low appetite.  In a November 2014 treatment record the Veteran noted progress, albeit inconsistent, with his sleep impairment.  He displayed irritability, and reported that he sometimes found himself so tired that he falls asleep at lunch time.  The Veteran's physician noted a chronically low appetite, as well as subpar short-term memory.  In December 2014, the Veteran showed no irritability.  His sleep was variable but generally impaired, and he displayed fatigue.  He reported a generally low appetite.

In April 2015, the Veteran underwent a suicide risk assessment.  His risk was determined to be low.

In an April 2015 psychiatric treatment record the Veteran related having poor sleep the night before after an argument with his significant other.  He reported that his significant other felt he was an angry person.  He also reported impaired sleep, improving slightly.  In May 2015, the Veteran expressed stress over another medical condition, and reported improved sleep of 6-7 hours.  He reported a low appetite.  In a July 2015 treatment note, the Veteran reported 5-7 hours of interrupted sleep lately, with subpar energy.  

At treatment sessions from September 2014 to July 2015 the Veteran reported occasional intrusive thoughts about Vietnam, but had no suicidal ideation, even passive, and no irritability.  He displayed a constricted and businesslike affect and "OK," stressed, or angry/anxious mood.  He had slowed and plodding speech with occasional latency, and his thought processes were circumstantial, mildly tangential, and detailed at times.  He displayed no suicidal ideation.  He also demonstrated fair insight, with no gross deficits in judgment, but did have slowed cognition in other areas, including short-term memory.

On September 9, 2015, the Veteran underwent a new VA examination.  The examiner opined that the Veteran's psychological condition was so significant at the time that it would impair him from being able to engage in most all work activities.  The appellant was noted to have difficulty with interpersonal relationships, and significant problems with anything requiring memory, due to his current condition.  The Veteran showed symptoms of a depressed mood, anxiety, suspiciousness, panic attacks, near-continuous panic and depression affecting his ability to function appropriately.  He was also noted to report chronic sleep impairment, memory loss, difficulty in understanding complex commands, impaired abstract thinking, gross impairment of thought processes and communication, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and grossly inappropriate behavior.  Based on this, VA granted the Veteran a 100 percent rating from that day onward.

Prior to September 9, 2015, the Veteran's disability picture most closely approximates the criteria for a 70 percent disability rating.  The Veteran more often than not showed evidence of impaired impulse control and violent tendencies towards his neighbors, health care providers, and others which led to several arrests and restraining orders taken out against him.  His speech was occasionally illogical or obscure, and at various times he showed panic and depression which impaired his ability to function independently.  He had difficulty coping when challenged, often resorting to lashing out and threatening.  While he seemed to form relationships with the members of his PTSD support group for a period of time, an act of aggression caused him to be asked to leave the group.

While a 70 percent rating is in order, prior to September 9, 2015, is disability picture did not more closely approximate the criteria for a 100 percent disability rating. Reports from treatment note that the Veteran did not have persistent delusions, and though he often lashed out with violent tendencies, he consistently expressed a desire not to hurt others.  He was able to perform tasks of daily living such as walking the dog and basic house chores, and he was consistently oriented to time, place, and person.

As described above, the manifestations of the Veteran's PTSD are contemplated by the schedular criteria set forth in Diagnostic Code 9411.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's posttraumatic stress disorder, such that he is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1.  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order.

While under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced, in the case at hand, following the application of the benefit of the doubt doctrine under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  See also Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Total Disability Rating

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16. 

"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the Veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

A total disability rating based on individual unemployability may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  Id.   With the Veteran's increased rating to 70 percent throughout the appeal period, he meets the schedular criteria for a total disability rating.

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim of entitlement to a total disability rating based on individual unemployability presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a total disability rating based on individual unemployability because of "subjective" factors that the "objective" rating does not consider.  Vittese v. Brown, 7 Vet. App. 31, 34-35 (1994).

The Veteran's records from the Social Security Administration show that he worked previously as a sign builder and a carpenter.  Various narrative evidence in the Veteran's medical records, particularly in VA examinations, indicate that he initially stopped working in the 1990s due to his non-service connected seizure disorder, and falls subsequent to seizures.  

Notably, however, in an October 2012 clinical social work progress note, the social worker opined that, due to his mental health condition, "it is highly unlikely that he would be able to tolerate the demands of employment."  That, coupled with the analysis from the September 2015 VA examination that the Veteran's psychological condition is so significant that it would impair him from being able to engage in most all work activities, provides sufficient evidence  to support a finding of total disability for individual unemployment due to the Veteran's service-connected PTSD from that date forward.  Therefore, a total disability rating is granted from October 12, 2012.




ORDER

Entitlement to a schedular evaluation of 70 percent, but no higher, for posttraumatic stress disorder, prior to September 9, 2015, is granted subject to the laws and regulations governing the award of monetary benefits.

Prior to October 12, 2012, entitlement to service connection for individual unemployability is denied.

Effective October 12, 2012, entitlement to service connection for individual unemployability is granted subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


